State Office of Risk /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 9, 2015

                                   No. 04-14-00558-CV

                                  Edna A. MARTINEZ,
                                        Appellant

                                             v.

                      STATE OFFICE OF RISK MANAGEMENT,
                                    Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2001-CI-17102
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       Appellant’s fourth motion for extension of time is GRANTED. Appellant’s brief is due
February 9, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED



                                                  ___________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court